Citation Nr: 1455161	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an earlier effective date prior to January 7, 2009 for the grant of basic eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.

(The following issues are the subject of a separate decision:  entitlement to an increased rating for a service-connected skin disorder; entitlement to a total disability rating based on individual unemployability (TDIU) during the period prior to January 7, 2009; entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 27, 2010, and as 50 percent disabling from that date; entitlement to an earlier effective date prior to September 27, 2002 for the grant of service connection for coronary artery disease (CAD) status post myocardial infarction; entitlement to a higher initial rating for service-connected CAD status post myocardial infarction, rated 10 percent disabling from September 27, 2002, as 30 percent disabling from February 22, 2010, and as 60 percent disabling from November 22, 2011; entitlement to special monthly compensation (SMC) at the housebound rate; entitlement to an earlier effective date prior to April 23, 2010 for the grant of service connection for peripheral vascular disease of the right lower extremity; entitlement to an earlier effective date prior to April 23, 2010 for the grant of service connection for peripheral vascular disease of the left lower extremity; entitlement to a higher rating in excess of 20 percent for peripheral vascular disease of the right lower extremity; entitlement to a higher rating in excess of 20 percent for peripheral vascular disease of the left lower extremity.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to February 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision in which the RO granted eligibility to Dependents' Educational Assistance (DEA), effective October 27, 2010.  The Veteran appealed for an earlier effective date.  In an October 2014 decision, the RO granted an earlier effective date of January 7, 2009 for eligibility for DEA benefits under 38 U.S.C. Chapter 35.  This issue remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the issue of entitlement to an earlier effective date prior to January 7, 2009 for basic eligibility for DEA benefits under 38 U.S.C. Chapter 35 must be remanded.  The appeal for an earlier effective date prior to January 7, 2009 for DEA benefits under 38 U.S.C. chapter 35 is inextricably intertwined with an appeal for entitlement to a TDIU prior to January 7, 2009 (which is the subject of a separate decision).

VA law provides that DEA benefits under Chapter 35, Title 38, United States Code, may be paid to dependents of a Veteran who meet certain basic eligibility requirements.  As pertinent to this appeal, basic eligibility for DEA exists if a Veteran has a permanent, total service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2014).  A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.  

As the issue of entitlement to a TDIU prior to January 7, 2009 has been remanded, and as the appeal for an earlier effective date prior to January 7, 2009 for basic eligibility for DEA benefits under 38 U.S.C.A. Chapter 35 is inextricably intertwined with that and other open claims, it must be remanded pending their resolution.

Accordingly, the case is REMANDED for the following action:

After adjudicating the intertwined claims for a higher rating for CAD status post myocardial infarction, for an extraschedular rating for a skin disorder, and for entitlement to a TDIU prior to January 7, 2009, then readjudicate the claim for an earlier effective date prior to January 7, 2009 for DEA benefits under 38 U.S.C. chapter 35, in light of all of the additional evidence associated with the electronic Virtual VA and VBMS files since the last supplemental statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




